DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/10/2021 has been entered. Claim 1 has been amended and new claims 2-20 have been added. Therefore, claims 1-20 are now pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 and 8 of U.S. Patent No. 10569610. Although the claims at issue are not identical, they are not patentably distinct “A Fluid Damper” of claims 1, 3, 5-7 and 9 of instant application are encompassed by claims 1-2, 4-6 and 8 of U.S. Patent No. 10569610.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verkuylen (US – 4,732,244).
As per claim 12, Verkuylen discloses Hydraulic Shock Damper Assembly comprising:
a first fluid volume (Attached figure and fig: 2) partially bounded by a sealed opening (Attached figure and fig: 2) through which a piston shaft (26, Fig: 2) extends inwardly and outwardly of said first fluid volume (Attached figure and fig: 2), said piston shaft (24) having a piston (24, Fig: 2) coupled thereto, said piston located within said first fluid volume (Attached figure and fig: 12), said piston disposed to separate said first 
a reservoir (27, Fig: 2) comprising:
a gas portion (Attached figure and fig: 12); and
a fluid portion (Attached figure and fig: 12) separated from said gas portion (Attached figure and fig: 12); and
a valved (I, II, Fig: 2) interconnection housing, wherein said valved interconnection housing includes a first valved flow passage (Attached figure and fig: 12) extending between said compression side of said first fluid volume and said fluid portion of said reservoir (Attached figure and fig: 12).

As per claim 13, Verkuylen discloses wherein said valved interconnection (I, II, Fig: 2) housing further comprises
a second valved flow passage (Attached figure and fig: 2) extending between said rebound side of said first fluid volume and said fluid portion of said reservoir (Attached figure and fig: 2).

As per claim 14, Verkuylen discloses wherein at least one valve (I, II) of said first valved flow passage and said second valved flow passage are adjustable to select a pressure at which they open (Col: 4, Ln: 24-49, Fig: 2-5C)..

As per claim 15, Verkuylen discloses wherein said at least one valve of said first valved flow passage and said second valved flow passage are independently .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verkuylen (US – 4,732,244) and further in view of Marking (US – 2012/0018263 A1) and Ishii (US – 2010/0018818 A1).
As per claim 1, Verkuylen discloses Hydraulic Shock Damper Assembly comprising:
An inner tube (21, Attached figure and fig: 2) forming an inner fluid volume (Attached figure and fig: 2);
an outer tube (22, Fig: 2) forming an outer fluid volume (23, Attached figure and fig: 2);
a remote reservoir (27, Fig: 2) in fluid communication with said inner fluid volume and said outer fluid volume (via channel 30, Fig: 2), said remote reservoir comprising:
a fluid portion (Attached figure and fig: 2);
a gas portion (Attached figure and fig: 2); and
a valved interconnection (I, II, Fig: 2) fluidically coupling said remote reservoir with said inner fluid volume and said outer fluid volume (Fig: 2), said valved interconnection comprising:
a first flow passage (Attached figure and fig: 2) extending between said inner fluid volume and said fluid portion of said remote reservoir (Attached figure and fig: 2);
a second flow passage (Attached figure and fig: 2) extending between said outer fluid volume and said fluid portion of said remote reservoir (Fig: 1); and
at least one valve (I, II, Attached figure and fig: 2) interposed in at least one of said first flow passage and said second flow passage (Attached figure and fig: 2), 
a damping piston (24, Fig: 2) moveable within said inner tube and connected to a shaft (26, Fig: 1) extending outwardly of said inner tube through a sealed end thereof (Attached figure and fig: 2), movement of said damping piston enabling fluid to flow between one side of said damping piston and said fluid portion of said remote reservoir via said valved interconnection and at least one of said inner fluid volume and said outer fluid volume (Attached figure and fig: 2).
Verkuylen discloses all the structure elements of the claimed invention but fails to explicitly disclose at least one flow passage extending through said inner tube to enable fluid communication between said inner fluid volume and said outer fluid volume;
a floating piston separating said fluid portion and said gas portion.
Marking discloses Suspension Damper with Remotely-Operable Valve comprising:
at least one flow passage (153, 154, Fig: 1) extending through said inner tube (151, Fig: 1) to enable fluid communication between said inner fluid volume and said outer fluid volume (Fig: 1); and
a floating piston (130, Fig: 1) separating said fluid portion and said gas portion (Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydraulic shock damper assembly of the Verkuylen to make the at least one flow passage extending through said inner tube to enable fluid communication between said inner fluid volume and said outer fluid volume; and a 
Further, Verkuylen and Marking fail to disclose said damping piston sealingly isolates said inner tube into a compression volume and a rebound volume.
Ishii discloses Shock Absorber with Hydraulic Flow Duct comprising:
damping piston (2, Fig: 1) sealingly isolates said inner tube into a compression volume (C, Fig: 1) and a rebound volume (R, Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydraulic shock damper assembly of the Verkuylen as modified by Marking to make the damping piston sealingly isolates said inner tube into a compression volume and a rebound volume as taught by Ishii in order to ensure a positive pressure in the damping chambers without a turbulent flow.

As per claim 2, Ishii further discloses said damping piston (2, Fig: 1) sealingly isolates said inner tube into a compression volume (C, Fig: 1) and a rebound volume (R, Fig: 1), wherein said rebound volume is in continuous fluid communication with said outer fluid volume of said outer tube (fig: 1).

As per claim 3, Ishii further discloses wherein said outer fluid volume is an annular volume extending around said inner fluid volume (Fig: 1).

As per claim 4, Ishii further discloses wherein reaching a threshold of a difference in fluid pressure across said at least one valve in said first flow passage and 

As per claim 5, Ishii further discloses wherein a level of said threshold difference in fluid pressure of said at least one valve is adjustable (adjustable valves 10, 11, [0036], Fig: 1-2).

As per claim 6, Ishii further discloses wherein a level of said threshold difference in fluid pressure of said at least one valve in said first flow passage is independently adjustable (fig: 1-2) with respect to a level of said threshold difference in fluid pressure of said at least one valve in said second flow passage (Operation of Shock Absorber, [0035] – [0039], Fig: 1-2).
As per claim 7, Ishii further discloses wherein a valve of said at least one valve comprises:
a through hole extending therethrough (12a, 12b, Fig: 1-2), and a bendable shim (13, Fig: 2) extending across said opening, wherein a bending of said bendable shim away from said opening enables opening of said fluid passage to flow therethrough (Fig: 2); and
a spring plate (14, Fig: 2) biased by a spring (26, Fig: 2) to selectively press against said shim to urge said shim in a direction to close said opening of said valve of said at least one valve ([0038], Fig: 2).

As per claim 8, Marking also discloses wherein said inner tube comprises:
a plurality of openings (153, 154, Fig: 1) spaced in a direction of travel of said piston (piston 105 and moving direction arrow 117, Fig: 1) therein and extending between said inner fluid volume and said outer fluid volume (Fig: 1), said plurality of openings being in an annular wall of said inner tube, and said movement of said position of said piston therein exposes different ones of said openings to said fluid volume of said inner tube on either side of said piston ([0024], Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydraulic shock damper assembly of the Verkuylen to make the plurality of openings spaced in a direction of travel of said piston therein and extending between said inner fluid volume and said outer fluid volume, said plurality of openings being in an annular wall of said inner tube, and said movement of said position of said piston therein exposes different ones of said openings to said fluid volume of said inner tube on either side of said piston as taught by Marking in order to enable plush shock absorption [0024].

As per claim 9, Marking further discloses wherein at least a first opening (153, Fig: 1) and a second opening (154, Fig: 1) of said plurality of openings in said inner tube are spaced part (Fig: 1), in a direction of said piston travel, by a gap greater than a width in said piston (Fig: 1).

As per claim 10, Marking further discloses wherein said piston (105, Fig: 1) is disposed intermediate of said first opening (153) and said second opening (154, Fig: 1), 

As per claim 11, Marking further discloses, wherein said first opening (153) and said second opening (154) are in fluid communication through an annular volume extending around an inner volume (Fig: 1).

As per claim 16, Verkuylen discloses Hydraulic Shock Damper Assembly comprising:
an inner tube (21, Attached figure and fig: 2) and an outer tube (22, Fig: 2), said outer tube at least partially surrounding said inner tube (Attached figure and fig: 2), said inner tube and said outer tube at least partially defining an inner fluid volume and an outer fluid volume (Attached figure and fig: 2);
a damping piston (24, Fig: 2) moveably disposed within said fluid damper (Fig: 2), said damping piston coupled to a piston shaft (26, Fig: 2), said piston shaft moveable into said inner tube and also moveable out of said inner tube via a sealed opening (Attached figure and fig: 2);
a first fluid pathway (Attached figure and fig: 2) between said inner fluid volume and said outer fluid volume (Attached figure and fig: 2);
a reservoir (27, Fig: 2), said reservoir further comprising:
a pressurizable gas volume (Attached figure and fig: 2);

a first valved passage (Attached figure and fig: 2) extending between said inner fluid volume and said fluid volume of said gas reservoir (Attached figure and fig: 2);
a second valved passage (Attached figure and fig: 2) extending between said outer fluid volume and said fluid volume of said gas reservoir (Attached figure and fig: 2); and
a valve (I, II, Fig: 2) disposed in at least one of said first valved passage and said second valved passage (Attached figure and fig: 2), operation of said valve at least partially based upon a threshold value of a difference in pressure across said valve (Col: 4, Ln: 24-49, Fig: 2-5C).
Verkuylen discloses all the structure elements of the claimed invention but fails to explicitly disclose a floating piston, said floating piston disposed between said pressurizable gas volumes and said fluid volume.
Marking discloses Suspension Damper with Remotely-Operable Valve comprising:
a floating piston (130, Fig: 1) separating said fluid portion and said gas portion (Fig: 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydraulic shock damper assembly of the Verkuylen to make the floating piston separating said fluid portion and said gas portion as taught by Marking in order to enable plush shock absorption [0024].

As per claim 17, Verkuylen discloses wherein said first valved passage (Attached figure and fig: 2) is located in a valved interconnection housing (Attached figure and fig: 2).

As per claim 18, Verkuylen discloses wherein said second valved passage (Attached figure and fig: 2) is located in a valved interconnection housing (Attached figure and fig: 2).

As per claim 19, Verkuylen discloses wherein said first valved passage and said second valved passage are located in a valved interconnection housing (Attached figure and fig: 2).

    PNG
    media_image1.png
    672
    528
    media_image1.png
    Greyscale

As per claim 20, Verkuylen wherein said threshold value is adjustable (Col: 4, Ln: 24-49, Fig: 2-5C).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                 

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657